      Case 1:16-cv-00001-DLH-CSM Document 51 Filed 09/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

McKenzie County, North Dakota,      )
                                    )
               Plaintiff,           )     ORDER
                                    )
       vs.                          )
                                    )
United States of America,           )     Case No. 1:16-cv-001
                                    )
               Defendant.           )
______________________________________________________________________________

       The court shall hold status/scheduling and discovery conference on October 13, 2020, at

10:00 AM CDT. To participate in the conference, counsel shall call the following number and enter

the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

Counsel shall submit to the magistrate judge a joint proposed revised scheduling/discovery plan

includes at least those items listed in form Scheduling/Discovery Plan posted on the court's website

(www.ndd.uscourts.gov/forms/). Counsel shall confer, complete and prepare the form, obtain the

appropriate signatures, and e-mail the document in "WordPerfect" or in "Word" format to ndd_J-

Miller@ndd.uscourts.gov NO LATER THAN TWO BUSINESS DAYS PRIOR TO THE

CONFERENCE. Any disagreements among counsel shall be addressed at the conference.

       IT IS SO ORDERED.

       Dated this 24th day of September, 2020.


                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr., Magistrate Judge
                                              United States District Court
